Citation Nr: 0100982	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right carpal tunnel syndrome status post failed 
release with persistent worsening of symptoms in the right 
thumb and right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in April 2000, a 
transcript of which is of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In a September 1998 statement the veteran initiated her claim 
of compensation under 38 U.S.C.A. § 1151 because of surgery 
in January 1997 for her right hand carpal tunnel syndrome.  
She asserted that once the surgery was completed her right 
hand was quite numb, and she was told that it would take some 
time for everything to feel better.  However, she continued 
to experience problems with her right hand.  Therefore, she 
continued to see the doctor, who reportedly told her that she 
would have to wait a year before surgery could be done again.  
Additionally, she reported that in January 1998 she went for 
tests to see what kind of nerve damage she might have, and 
the head doctor reportedly told her that there was something 
wrong between the elbow and the wrist.  She also described 
her current right hand problems.

VA medical records reflect that the veteran was diagnosed 
with carpal tunnel syndrome of the right hand in December 
1995.  Also on file were records concerning the January 1997 
right hand surgery, which reflect that the procedure 
performed was right carpal tunnel syndrome release.  The 
report of this procedure stated that once completed, the 
veteran was brought back to the recovery room in stable 
condition.  Post-anesthetic records note that the veteran was 
awake, alert, and oriented x 3.  It was also noted that she 
tolerated the procedure well.  Further, it was stated that 
she could move her extremities as prior to surgery.

In April 1999, the veteran underwent a VA medical examination 
in conjunction with her 38 U.S.C.A. § 1151 claim.  The 
examination request reflects that it was to address whether 
there was any nerve damage or other disability to the right 
hand due to the VA surgery of January 1997.  If there was any 
disability due to the surgery, the examiner was to address 
whether it was an event that was not reasonably foreseeable.

The April 1999 VA examiner noted that the veteran's claims 
file was not available for review, but her VA medical records 
were reviewed.  Among other things, the examiner noted that 
the records confirmed that the appellant had surgery for 
carpal tunnel release in January 1997.  The records also 
reflected that, after her surgery, the veteran said that she 
had improvement in several symptoms, including the 
disappearance of pain, numbness or tingling in her second 
through fifth digits in the right hand.  However, the 
symptoms of pain in the right thumb persisted after the 
surgery, and kept slowly increasing after that to the point 
of being nearly intolerable.  The veteran also noticed 
worsening of the atrophy in the right thenar eminence since 
the surgery.  Further, it was noted that in her first follow-
up visit in April 1997, the veteran complained of persistent 
pain and numbness in her right thumb.  Subsequent records 
documented persistence of that complaint, and also documented 
that the veteran had had failed carpal tunnel surgery.  It 
was specifically noted that this diagnosis was present on a 
note from June 1998.

Following examination of the veteran, the examiner diagnosed 
right carpal tunnel syndrome, status post attempted release, 
with persistent worsening of symptoms in the right thumb.  
The examiner also commented that the veteran had a history of 
carpal tunnel syndrome on the right, with attempted release 
in 1997.  Most of her symptoms of pain in the right hand 
resolved after surgery, but she persisted in having pain and 
numbness in the right thumb with slow worsening of atrophy in 
the right APB muscle.  Further, the examiner commented that 
the examination revealed a very strongly positive Tinel's 
sign, as well as moderate atrophy of the right APB and severe 
hyperesthesias of the right thumb.  The examiner opined that 
the etiology of the veteran's symptoms was likely related to 
a failed surgery, as documented in the previous notes from 
the Orthopedic Hand Service.  However, the examiner did not 
believe that any nerve damage or other disability to the 
right hand was incurred from her January 1997 surgery.  It 
was noted that some of the symptoms the veteran had at the 
time of the examination had already started prior to that 
surgery.  Moreover, it was noted that a recent EMG performed 
in March 1999 revealed on ongoing right median neuropathy, 
supporting the theory that she probably had a failed right 
carpal tunnel release.

In the June 1999 rating decision, the RO denied the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right carpal tunnel syndrome status post carpal tunnel 
release.  Among other things, the RO stated that the April 
1999 VA examiner opined that the condition had not worsened 
as a result of the surgery.  The RO also stated that the 
condition was felt to be a worsening of the carpal tunnel 
syndrome and some of the conditions she had now had already 
started prior to the surgery.

The veteran appealed the June 1999 rating decision to the 
Board.

Additional VA medical records were added to the file, which 
cover a period from January 1997 to July 1999.  These records 
reflect on various occasions that the veteran experienced 
persistent right thumb pain following her January 1997 right 
carpal tunnel release.  Records from June 1998 show findings 
of failed carpal tunnel and thumb injection.  Further, these 
records reflect that in May 1999, the veteran underwent 
exploration of the media nerve at the wrist with evidence of 
injury to the nodal branch of the media nerve requiring 
interpositional sural nerve graft repair and placement of 
hypothenar fat pad over the media nerve with closure of the 
wound.  At the time of this procedure, the veteran reported 
that she had undergone a right carpal tunnel release 
approximately one year earlier.  She reported that she had 
immediate pain following awakening from surgery in the 
recovery room, that the pain had not diminished in nature, 
and had been neurogenic in nature along the inner aspect of 
her palm.  It was also stated that she had evidence of thenar 
atrophy and had been unable to resolve these signs and 
symptoms with aggressive occupational therapy management.  
Post-operative diagnosis was failed right carpal tunnel 
release.

At her April 2000 hearing, the veteran contended that she 
sustained additional disability to her right hand and thumb 
following the January 1997 carpal tunnel release.  She 
testified that her right hand problems and symptoms became 
worse after the January 1997 surgery, and provided a 
description thereof.  The veteran's husband also described 
the veteran's symptoms following the 1997 surgery.  
Additionally, the veteran testified that she continued to 
seek treatment from VA, but was informed that they could not 
do anything about her problems for at least a year after the 
initial surgery.  She also provided testimony regarding the 
circumstances of her May 1999 surgery, and that following 
this surgery her symptoms were localized in her thumb only.  
Further, she testified that the doctor informed her after the 
1999 surgery that the thumb was just a bundle of scar tissue 
and that the nerves were wrapped up in that scar tissue.  It 
was asserted that this would not have been as severe if VA 
had not waited a year to perform the second surgery.  The 
veteran also criticized the treatment she received from the 
April 1999 VA examiner.  Moreover, she indicated that the 
doctors she consulted in hand plastics after the 1997 surgery 
indicated that the incision on her hand was not long enough 
and/or was not in the proper place given the type of surgery 
that was done.

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  As such, this amendment requires a showing not 
only that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.

The amendment to 38 U.S.C.A. § 1151 applies to all cases 
filed after October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 
31, 1997).  Since the veteran's claim was filed in September 
1998, it will be adjudicated under the amended version of 
38 U.S.C.A. § 1151.  

In the instant case, the Board finds that additional 
development is necessary for a full and fair adjudication of 
the veteran's claim.  For one thing, the Board notes that the 
April 1999 VA examiner stated that he did not believe that 
any nerve damage or other disability to the right hand was 
incurred from the veteran's January 1997 surgery.  However, 
the examiner diagnosed right carpal tunnel syndrome, status 
post attempted release, with persistent worsening of symptoms 
in the right thumb, and opined that the etiology of the 
veteran's symptoms was likely related to a failed surgery.  
As such, it appears that the examiner found that the January 
1997 VA surgery may have aggravated the veteran's carpal 
tunnel syndrome.  This is also indicated by the June 1998 VA 
outpatient records and May 1999 VA post-operative diagnosis 
of failed right carpal tunnel release.  Nevertheless, it is 
not entirely clear from these findings whether the failed 
procedure means it resulted in additional disability, or 
whether the procedure simply failed to relieve the 
preexisting condition.  Even if an additional disability was 
incurred or aggravated by the January 1997 surgery, it is not 
clear from the medical records whether this was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the Board concludes that a remand is necessary 
for a full and fair adjudication of the veteran's claim.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary for other reasons, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her right 
carpal tunnel syndrome.  After securing 
any necessary release, the RO should 
obtain those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a new 
examination to ascertain the nature and 
etiology of the veteran's right carpal 
tunnel syndrome.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether the veteran incurred any 
disability to the right hand as a result 
of the January 1997 VA surgery, or 
whether the January 1997 VA surgery 
aggravated the preexisting carpal tunnel 
syndrome.  If so, the examiner should 
express an opinion as to whether this was 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing the surgical treatment, or 
that the proximate cause of additional 
disability was an event which was not 
reasonably foreseeable.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




